Order issued flecember S 2012




                                                In    The
                                 Q.inirt uf Appcah
                          6ifth Dhitrirt uf Lcxa,,5 at Jat1&u3
                                        No. 05-12-01595-CV


                                 IN RE GARY C. EVANS, Relator


                  Original Proceeding from the 162nd Judicial L)istrict Court
                                     1)allas County, Texas
                               Trial Court Cause No. 094 5818


                                            ORDER
                            Before Justices Bridges, Lang, and Fillmore

        Based on the Court’s opinion ol this date, we DENY relators petition for writ of mandamus,

his emergency motion for temporary relief, and his emergency motion to expedite. We ORDER that

relator bear the costs of this original proceeding.



                                                            /‘2


                                                        ROBERT M. FILLMORE
                                                        JUSTICE